UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK



                                                        )
 IN RE:                                                 )   Chapter 11
                                                        )
 THE DIOCESE OF ROCHESTER,                              )   Case No. 19-20905 (PRW)
                                                        )
                                Debtor.                 )
                                                        )
                                                        )
 THE DIOCESE OF ROCHESTER,                              )   Adv. Case No. 2:19-02021 (PRW)
                                                        )
                                Plaintiff,              )
                                                        )
 v.                                                     )
                                                        )
 THE CONTINENTAL INSURANCE                              )
 COMPANY, et al.,                                       )
                                                        )
                                Defendants.             )


                        CERTIFICATE OF SERVICE
      FOR OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ REPLY TO THE
        MOTION FOR ENTRY OF AN ORDER REFERRING THIS ADVERSARY
                 PROCEEDING TO MEDIATION [DOCKET NO. 10]

         I, Sophia Lee, am over the age of eighteen and not a party to this bankruptcy case or

adversary proceeding. My business address is 10100 Santa Monica Blvd., 13th Fl., Los Angeles,

CA 90067.

         A true and correct copy of the foregoing document entitled: OFFICIAL COMMITTEE

OF UNSECURED CREDITORS’ REPLY TO THE MOTION FOR ENTRY OF AN

ORDER REFERRING THIS ADVERSARY PROCEEDING TO MEDIATION [DOCKET

NO. 10] was served:

         BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
         Pursuant to controlling General Orders and LBR, the foregoing document will be
         served by the court via NEF and hyperlink to the document. On (date) February


DOCS_LA:327786.1 18489/002
      Case 2-19-02021-PRW, Doc 35, Filed 02/24/20, Entered 02/24/20 17:29:54,
                       Description: Main Document , Page 1 of 3
        24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
        proceeding and determined that the following persons are on the Electronic Mail
        Notice List to receive NEF transmission at the email addresses stated below:

Stephen A. Donato on behalf of Plaintiff The Diocese of Rochester
sdonato@bsk.com, ayerst@bsk.com;kdoner@bsk.com

Jeffrey Austin Dove on behalf of Defendant The Continental Insurance Company
jdove@barclaydamon.com, avrooman@barclaydamon.com;docketing@barclaydamon.com

Peter Garthwaite on behalf of Defendant CX Reinsurance Company Limited
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant Certain London Market Companies
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant Certain Underwriters at Lloyd's, London
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant HDI Global Specialty SE
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant Markel International Insurance Company Limited
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant Tenecom Limited
peter.garthwaite@clydeco.com

Peter Garthwaite on behalf of Defendant The Dominion Insurance Company Limited
peter.garthwaite@clydeco.com

Leander Laurel James, IV on behalf of Interested Party Kenneth Cubiotti
ljames@jvwlaw.net, Lucia@jvwlaw.net

Charles Edwin Jones on behalf of Defendant Interstate Fire & Casualty Company
charles.jones@lawmoss.com

Charles Edwin Jones on behalf of Defendant National Surety Corporation
charles.jones@lawmoss.com

Timothy Patrick Lyster on behalf of Interested Party Ad Hoc Parish Committee
tlyster@woodsoviatt.com, ehousel@woodsoviatt.com

Peter P. McNamara on behalf of Defendant Interstate Fire & Casualty Company
peter.mcnamara@rivkin.com



                                               2
DOCS_LA:327786.1 18489/002
    Case 2-19-02021-PRW, Doc 35, Filed 02/24/20, Entered 02/24/20 17:29:54,
                     Description: Main Document , Page 2 of 3
Peter P. McNamara on behalf of Defendant National Surety Corporation
peter.mcnamara@rivkin.com

Kathleen Dunivin Schmitt, 11
USTPRegion02.RO.ECF@USDOJ.GOV

James I. Stang on behalf of Creditor Committee Official Committee of Unsecured Creditors
jstang@pszjlaw.com

Catalina Sugayan on behalf of Defendant CX Reinsurance Company Limited
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant Certain London Market Companies
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant Certain Underwriters at Lloyd's, London
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant HDI Global Specialty SE
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant Markel International Insurance Company Limited
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant Tenecom Limited
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catalina Sugayan on behalf of Defendant The Dominion Insurance Company Limited
catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Charles J. Sullivan on behalf of Plaintiff The Diocese of Rochester
csullivan@bsk.com, kdoner@bsk.com;csullivan@bsk.com;jhunold@bsk.com

Harris Winsberg on behalf of Defendant Interstate Fire & Casualty Company
harris.winsberg@troutmansanders.com

Harris Winsberg on behalf of Defendant National Surety Corporation
harris.winsberg@troutmansanders.com

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.

  FEBRUARY 24, 2020          SOPHIA LEE                        /s/ Sophia Lee
  Date                        Printed Name                     Signature




                                                 3
DOCS_LA:327786.1 18489/002
    Case 2-19-02021-PRW, Doc 35, Filed 02/24/20, Entered 02/24/20 17:29:54,
                     Description: Main Document , Page 3 of 3
